Citation Nr: 1410642	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).   The rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent disability rating.  Jurisdiction of the Veteran's claims file subsequently transferred to the RO in Buffalo, New York.

In August 2011, the Board remanded the claim for further evidentiary development.
In November 2012, the Veteran submitted additional evidence directly to the Board along with a waiver of initial RO consideration.

The record reflects that the Veteran reportedly retired in 2007 due to his back disability (see December 2010 VA examination report).  He therefore raised a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability).  The TDIU claim is part of the increased rating claim on appeal.  However, further development is necessary prior to analyzing the claim on the merits.  The derivative TDIU issue is therefore addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is primarily productive of forward flexion no worse than 65 degrees, pain on motion, with no evidence of favorable ankylosis of the entire thoracolumbar spine.  

2.  There is no credible lay or medical evidence showing that the Veteran has experienced incapacitating episodes of lumbar spine disc disease having a total duration at least four but less than six weeks per year.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for service-connected degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's increased rating claim for low back disability arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records, VA medical evidence, records from Tri Care, Walter Reed, and Bethesda Naval Hospital.

The RO requested any relevant treatment records from Bolling Air Force Base Medical Group; however such group indicated in November 2011that it had no records pertinent to the Veteran.  The RO informed the Veteran of the unavailability of those records in an August 2012 VCAA letter.

Also, as will be discussed below, the record contains a statement from a nurse practitioner (F.N.P.) at Barquist Army Health Clinic but efforts were made to secure any additional records from that facility (see February 2008 deferred rating decision); however, the clinic indicated that it did not have any of the Veteran's records because the records were given to the Veteran and not returned.  The RO informed the Veteran of the unavailability of those records in the December 2010 supplemental statement of the case.  The Veteran has not submitted any additional medical records from Barquist Army Health Clinic.  The Board finds that further efforts to obtain any additional records from Bolling AFB or Barquist Army Health Clinic are futile considering the efforts already made to obtain them.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In September 2012, in response to the most recent SSOC, the Veteran asked that the Board proceed with adjudication of the appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the RO rated the Veteran's service-connected low back disability as 20 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a (2013).  Such disability is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining, under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher rating.

Diagnostic Code 5243 provides a 20 percent rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.   A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year. Under Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2013).

The Veteran's service-connected low back disability may also be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Id.  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2).
Turning to the evidence in this case, the Veteran's service treatment records show complaints of low back pain and a diagnosis of degenerative disc disease of the lumbar spine. 

In connection with his 2006 service connection claim, the Veteran underwent a VA examination of the spine in December 2006.  There was tenderness over the right paralumbar area, right sacroiliac area.   He had no fixed or postural deformity.  There was no muscle spasm.  Straight leg raising test was negative, bilaterally.  Deep tendon reflexes were 2+, bilaterally.  Motor function in the lower extremities was 5/5.  There was a sensory deficit on the medial aspect of the Veteran's right thigh to monofilament up to the knee.  Forward flexion of the lumbar spine was to 70 degrees with pain.  Backward extension was from 0-10 degrees, with pain from 5-10 degrees.  Right lateral flexion was to 15 degrees without pain, and 15-20 with pain.  Left lateral flexion was to 20 degrees without pain, and 20-30 with pain.  Bilateral lateral rotation was to 30 degrees without pain.  Repetitive motion revealed no changes in range of motion; there was an increase in pain, with no fatigue or weakness.  There was a 1 cm discrepancy in thigh measurements.   Neurological examination was essentially normal with the exception of the radicular deficit in the right thigh.  Diagnosis, as relevant, was degenerative disc disease of the lumbar spine with right radiculopathy and limited range of motion.

Tricare records dated in 2007 show that the Veteran received a lumbar transforaminal epidural shot.  

In a September 2007 statement, a F.N.P. at Barquist Army Health Clinic indicated that the Veteran had been receiving medical treatment for severe DJD in the L-5 lumbar region.  In reviewing the Veteran's record, the F.N.P. stated that the Veteran had experienced 12-14 weeks of incapacitating episodes of disc disease in the prior year.  

In December 2010, the Veteran was afforded an additional VA compensation examination.  He reported worsening low back pain.  The examiner indicated that there were no incapacitating episodes of spine disease.   On examination there was no evidence of spasm, atrophy, or weakness.  Guarding, pain with motion, and tenderness was present, bilaterally.   Flexion of the thoracolumbar spine was to 65 degrees; extension was to 20 degrees; right lateral flexion was to 15 degrees; right lateral rotation was to 30 degrees; left lateral flexion was to 20 degrees; and left lateral rotation was to 30 degrees.  There was objective evidence of pain on active range of motion.   Repetitive motion testing was not performed because the Veteran was in severe pain.  Knee, ankle and peripheral nerve reflexes were 2+ (normal), bilaterally.   Sensory examination of the lower extremities was essentially normal with the exception of decreased light touch and pinprick sensation in the right foot.  There was no dysesthesias.  Motor examination of the lower extremities was normal.  The diagnosis of disc disease of the lumbar spine with radicular symptoms was continued.  His disability decreased manual dexterity; caused problems with lifting and carrying; difficulty reaching; and pain.  His disability causes difficulty bathing and dressing during a flare-up.

To warrant a rating higher than 20 percent under Diagnostic Code 5243, the Veteran's disc disease must be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  As noted, a F.N.P. in September 2007 statement stated that the Veteran had experienced 12-14 weeks of incapacitating episodes of disc disease in the prior year, which would warrant a maximum rating of 60 percent under Diagnostic Code 5243.  The F.N.P., as a medical professional, is certainly competent to make such a statement; however, the Board does not find this statement credible.  Incapacitating episode, as defined by VA regulation, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A review of the remaining medical evidence dated within a year of September 2007 does not document any incapacitating episodes of disc disease.  

As noted, efforts were made to obtain any additional evidence from Barquist Army Health clinic, but to no avail.  The F.N.P.'s blanket statement alone without supportive documentation is less credible than the actual treatment notes showing  entirely no complaints or treatment for incapacitating episodes of disc disease within the year prior to the F.N.P.'s September 2007 statement, or at any other time during the appeal period.  Because there is no credible evidence that the Veteran's disc disease required bed rest as prescribed by a physician for at least four weeks at any time during the appeal period, an initial rating in excess of 20 percent is not warranted for disc disease under Diagnostic Code 5243.

An initial rating in excess of 20 percent is also not warranted under the general rating formula because forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, has not been objectively shown.   Rather, the medical evidence shows that the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 65 degrees, as shown on the December 2010 VA examination report.  Additionally, the medical evidence does not show that the Veteran has ankylosis of the thoracolumbar spine. 

Objective evidence of pain on motion was present during the Veteran's VA examinations of the spine.  However, additional limitations were not shown on repetitive motion testing in 2006.  And even considering that the Veteran was unable to perform repetitive motion testing during the December 2010 VA examination due to reports of pain, the Board concludes that the currently assigned 20 percent appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected low back disability during the pendency of the claim.  As indicated, he was able to forward flex his back to 65 degrees.    

The Veteran is competent to report his observable low back symptoms, such as pain and functional impairment.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his low back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's low back disability.  
The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 
Based on the foregoing, an initial rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted.  No staged ratings are warranted. 

With regard to separate neurological impairment, the Board observes that a 10 percent disability rating for radiculopathy of the Veteran's right medial aspect of the thigh, as secondary to degenerative disc disease, has been in effect since March 1, 2007.  The Veteran has not expressed disagreement with the assigned rating and the evidence does not reflect that an increase for such disability is in order.  The evidence is negative for any other related neurological impairment.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a),(b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of pain and functional impairment.  The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Board, then, is not obligated to refer this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

An initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

As indicated, the record raises the issue of entitlement to a TDIU.  A VA medical opinion is necessary to determine whether the Veteran's service-connected disabilities render him unemployable.  He has had a combined service-connected disability rating of 70 percent since March 1, 2007. 

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder. 

2.  Ask the Veteran for clarification regarding his statement that he retired from work due to back disability.  If appropriate, obtain copies of all documents or evidentiary material pertaining to the Veteran's retirement due to disability.

3.  Schedule the Veteran for a Social and Industrial Survey to determine whether he is unemployable as a result of his service-connected disabilities.  The claims file must be made available and the opinion should reflect that such review has been accomplished. 

The examiner is asked to provide an opinion as to whether the Veteran's SERVICE-CONNECTED DISABILITIES (i.e., migraines, right shoulder labral tear, disc disease of the lumbar spine, right knee arthritis, right hip arthritis, tinnitus, chronic bronchitis and asthma,  radiculopathy of the right lower extremity, left knee strain, left ankle strain, residuals of nasal surgery, allergic rhinitis, right shoulder scar, and carpal tunnel syndrome) EITHER ALONE OR IN COMBINATION render him UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION. 

THE EXAMINER MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION WITHOUT CONSIDERATION OF HIS NONSERVICE-CONNECTED DISABILITIES OR AGE. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4.  Thereafter, the derivative TDIU issue should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The RO/AMC must ensure completion of all remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


